

116 HR 1248 RH: York River Wild and Scenic River Act of 2019
U.S. House of Representatives
2020-11-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 496116th CONGRESS2d SessionH. R. 1248[Report No. 116–603]IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Ms. Pingree (for herself and Mr. Golden) introduced the following bill; which was referred to the Committee on Natural ResourcesNovember 27, 2020Reported from the Committee on Natural Resources; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend the Wild and Scenic Rivers Act to designate certain river segments within the York watershed in the State of Maine as components of the National Wild and Scenic Rivers System, and for other purposes.1.Short titleThis Act may be cited as the York River Wild and Scenic River Act of 2019.2.Designation of York Wild and Scenic Rivers, MaineSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(_)York River, MaineSegments of the main stem and its tributaries in the State of Maine, Bass Cove Creek, Cider Hill Creek, Cutts Ridge Brook, Dolly Gordon Brook, Libby Brook, Rogers Brook, Smelt Brook, totaling approximately 30.8 miles, to be administered by the Secretary of the Interior, as a recreational river:(A)The approximately 0.95-mile segment of Bass Cove Creek from the outlet of Boulter Pond in York, Maine, and extending downstream to its confluence with the York River in York, Maine.(B)The approximately 3.77-mile segment of Cider Hill Creek from the Middle Pond dam in York, Maine, and extending downstream to its confluence with the York River in York, Maine.(C)The approximately 2.15-mile segment of Cutts Ridge Brook from its headwaters in Kittery, Maine, and extending downstream to its confluence with the York River in York, Maine.(D)The approximately 3.17-mile segment of Dolly Gordon Brook from its headwaters in York, Maine, and extending downstream to its confluence with the York River in York, Maine.(E)The approximately 1.65-mile segment of Libby Brook from its headwaters in Kittery, Maine, and extending downstream to its confluence with Dolly Gordon Brook in York, Maine.(F)The approximately 2.43-mile segment of Rogers Brook from its headwaters in Eliot, Maine, and extending downstream to its confluence with the York River in York, Maine.(G)The approximately 4.54-mile segment of Smelt Brook from the Bell Marsh Reservoir dam in York, Maine, and extending downstream to its confluence with the York River in York, Maine.(H)The approximately 12.14-mile segment of the York River from the outlet of York Pond in Eliot, Maine, and extending downstream to the Route 103 Bridge in York, Maine, including Barrell Mill Pond in York, Maine..3.Management(a)Process(1)In generalThe York River, Maine segments shall be managed in accordance with—(A)the stewardship plan; and(B)such amendments to the stewardship plan as the Secretary determines are consistent with this section and as are approved by the Stewardship Committee.(2)Comprehensive management planThe stewardship plan shall be considered to satisfy the requirements for a comprehensive management plan under section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).(b)CommitteeThe Secretary shall coordinate his or her management responsibilities under this Act with the Stewardship Committee, as specified in the stewardship plan.(c)Cooperative agreements(1)In generalIn order to provide for the long-term protection, preservation, and enhancement of the York River, Maine segments, the Secretary may enter into cooperative agreements pursuant to sections 10(e) and 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e) and 1282(b)(1)) with—(A)the State of Maine;(B)the municipalities of Eliot, Kittery, South Berwick, and York in Maine; and(C)appropriate local, regional, or State planning, environmental, or recreational organizations.(2)ConsistencyEach cooperative agreement entered into under this subsection shall be consistent with the stewardship plan and may include provisions for financial or other assistance from the United States.(d)Land management(1)Zoning ordinancesFor the purpose of the York River, Maine segments, the zoning ordinances adopted by the municipalities named in subsection (c)(1)(B), including provisions for conservation of floodplains, wetlands, and watercourses associated with the segments, shall be deemed to satisfy the standards and requirements of section 6(c) of the Wild and Scenic Rivers Act.(2)Acquisition of landsThe authority of the Secretary to acquire land for the purposes of the York River, Maine segments shall be—(A)limited to acquisition by donation or acquisition with the consent of the owner of the land; and(B)subject to the additional criteria set forth in the stewardship plan.(3)No condemnationNo land or interest in land within the watersheds of the York River, Maine segments may be acquired by condemnation.(e)Relation to the National Park SystemNotwithstanding section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), the York River, Maine segments shall not—(1)be administered as a unit of the National Park System; or(2)be subject to regulations that govern the National Park System.(f)DefinitionsFor the purposes of this section:(1)SecretaryThe term Secretary means the Secretary of the Interior.(2)Stewardship CommitteeThe term Stewardship Committee means the York River Stewardship Committee.(3)Stewardship PlanThe term stewardship plan means the York River Watershed Stewardship Plan, dated August 2018, developed pursuant to the study described in section 5(b)(21) of the Wild and Scenic Rivers Act.(4)York River, Maine segmentsThe term York River, Maine segments means the river segments designated by the amendment made by section 2.November 27, 2020Committed to the Committee of the Whole House on the State of the Union and ordered to be printed